Citation Nr: 1041751	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  09-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for rhinitis.

2.  Entitlement to service connection for a scrotal disability.

3.  Entitlement to an initial rating higher than 10 percent for a 
lumbar spine strain.

4.  Entitlement to an initial compensable rating for degenerative 
joint disease of the left elbow.

5.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease of the right wrist.

6.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease, post operative closed reduction 
internal fixation of the left wrist.

7.  Entitlement to an initial rating higher than 10 percent for 
degenerative joint disease, post operative open reduction 
internal fixation of the right ankle.

8.  Entitlement to an initial compensable rating for tinea pedis 
of the left foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2002 to October 
2008.  He participated in Operation Iraqi Freedom.

These matters come before the Board of Veterans' Appeals (Board) 
from a February 2009 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In that decision, the RO: denied entitlement to 
service connection for rhinitis and epididymitis; granted service 
connection for a lumbar spine strain, degenerative joint disease 
(post operative open reduction internal fixation) of the right 
ankle, degenerative joint disease (post operative closed 
reduction internal fixation) of the left wrist, and degenerative 
joint disease of the right wrist and left elbow and assigned 
initial disability ratings of 10 percent, all effective October 
8, 2008, and granted service connection for tinea pedis of the 
left foot and assigned an initial noncompensable disability 
rating, effective October 8, 2008.

In May 2009, the RO recharacterized the Veteran's service-
connected degenerative joint disease of the right wrist and left 
elbow as degenerative joint disease of the right wrist and 
degenerative joint disease of the left elbow and assigned 
separate initial 10 and 0 percent disability ratings, 
respectively, both effective October 8, 2008.  As the Veteran's 
April 2009 notice of disagreement applied to the originally 
service-connected degenerative joint disease of the right wrist 
and left elbow, the issue of entitlement to an initial 
compensable rating for degenerative joint disease of the left 
elbow is also on appeal.

The Veteran testified before the undersigned at a March 2010 
hearing at the RO (Travel Board hearing).  A transcript of that 
hearing has been associated with his claims folder.

The issue of entitlement to a higher initial rating for tinea 
pedis of the left foot is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had symptoms of a nasal disability in service and 
there is post-service continuity of nasal symptomatology 
demonstrating a nexus between the Veteran's current nasal 
disability and the in-service symptomatology.

2.  The Veteran had symptoms of a scrotal disability in service 
and there is post-service continuity of scrotal symptomatology 
demonstrating a nexus between the Veteran's current scrotal 
disability and the in-service symptomatology.

3.  The Veteran's lumbar spine strain has been manifested by 
forward flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion both to 30 degrees, and right and left 
lateral rotation both to 30 degrees, with lower back tenderness; 
there are no muscle spasms, guarding, or associated neurological 
impairments.  

4.  The Veteran's degenerative joint disease of the left elbow 
has been manifested by flexion to 140 degrees and extension to 0 
degrees without any painful motion, swelling, or muscle spasms. 

5.  The Veteran's degenerative joint disease of the right wrist 
has not caused ankylosis and is associated with a single tender 
scar.

6.  The Veteran's degenerative joint disease, post operative 
closed reduction internal fixation of the left wrist has not 
caused ankylosis.

7.  The Veteran's degenerative joint disease, post operative open 
reduction internal fixation of the right ankle has been 
manifested by moderate limitation of right ankle motion and is 
associated with tender scars.


CONCLUSIONS OF LAW

1.  The criteria for service connection for rhinitis are met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2009). 

2.  The criteria for service connection for a scrotal disability 
are met.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. § 3.303. 

3.  The criteria for an initial rating higher than 10 percent for 
a lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code (DC) 5237 (2009).

4.  The criteria for an initial compensable rating for 
degenerative joint disease of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes (DCs) 5003, 5010, 5205-5213 (2009).

5.  The criteria for an initial rating higher than 10 percent for 
degenerative joint disease of the right wrist have not been met.  
38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5214-
5215 (2009).

6.  The criteria for a separate initial 10 percent rating for a 
right wrist scar have been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Code (DC) 7804 (2008, 2009).

7.  The criteria for an initial rating higher than 10 percent for 
degenerative joint disease, post operative closed reduction 
internal fixation of the left wrist have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5214-
5215.

8.  The criteria for an initial rating higher than 10 percent for 
degenerative joint disease, post operative open reduction 
internal fixation of the right ankle have not been met.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 
4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 
5003, 5010, 5270-5274 (2009).

9.  The criteria for a separate initial 10 percent rating for 
right ankle scars have been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.21, 4.118, 
Diagnostic Code (DC) 7804.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

As the Board is granting the claims for service connection for 
rhinitis and a scrotal disability, the claims are substantiated, 
and there are no further VCAA duties as to those issues.  Wensch 
v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. 
§ 5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would aid 
in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 
59989 (2004) (the notice and duty to assist provisions of the 
VCAA do not apply to claims that could not be substantiated 
through such notice and assistance).

The remaining claims for higher initial ratings arise from the 
Veteran's disagreement with the initial ratings assigned after 
the grant of service connection.  The courts have held, and VA's 
General Counsel has agreed, that where an underlying claim for 
service connection has been granted and there is disagreement as 
to "downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (2003).  

The Court has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice provisions 
of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 
128 (2008).  Where a claim has been substantiated after the 
enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream elements.  Id.  There has been no 
allegation of such error in this case.

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to 
assist" contemplates that VA will help a claimant obtain records 
relevant to his claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination or obtain 
an opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).  

VA obtained all of the identified post-service VA treatment 
records.  In addition, the Veteran was afforded a VA examination 
for a lumbar spine strain and degenerative joint disease of the 
left elbow, wrists, and right ankle.

Analysis

Service Connection

Service connection will be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability. Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999). Continuity of symptomatology may be established if a 
claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno, 6 Vet. App. 
at 469 (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted")).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990).

The Veteran's medical records, including a January 2009 VA 
examination report, reveal that he has been diagnosed as having 
rhinitis and reoccurring epididymitis.  Therefore, current 
rhinitis and a current scrotal disability have been demonstrated.
There is also evidence of in-service nasal and scrotal symptoms 
and of a continuity of symptomatology.  The Veteran's service 
treatment records indicate that in May 2008 he was treated for a 
low sperm count and a 1 year history of a tender right 
epididymis.  He reported that he may have had bilateral 
hydroceles or hernias as a child, but he was unsure as to the 
true nature of his childhood problems.  Examination revealed a 
tender right epididymis, a significant left varicocele, and a 
very small left testicle.

An August 2008 report of a medical assessment conducted for 
purposes of separation from service indicates that the Veteran 
reported that had undergone a varicocelectomy in July 2008.  He 
also reported chronic sinus problems. Furthermore, an October 
2008 report of medical history for purposes of separation from 
service reveals that the Veteran reported ear, nose, or throat 
trouble.  He explained that he had sinus blockage, pressure, and 
drainage every morning since 1990.

The January 2009 VA examination report indicates that the Veteran 
reported reoccurring sinus problems.  Specifically, he 
experienced congestion, runny nose, rhinitis, and watery eyes 
each morning.  The symptoms were alleviated after taking a hot 
shower.  Examination revealed slight nasal drainage.

As for his testicular symptoms, the Veteran reported that he 
experienced symptoms of epididymitis approximately twice a year.  
Tenderness occurred anywhere from a couple of minutes to a couple 
of hours at a time. 

The Veteran's VA treatment records dated from January to May 2009 
indicate that he was treated for testicular pain, nasal 
discharge, itching, and sneezing.  He was diagnosed as having 
testicular pain, chronic epididymitis, and allergic rhinitis.

During the March 2010 hearing, the Veteran testified that he 
experienced sinus problems in service due to exposure to jet 
exhaust while serving as a cargo loader and that he continued to 
experience such problems after service.  He also testified that 
he experienced testicular pain and underwent surgery for a 
varicocele in service and that such pain continued after service.

The Board notes that the May 2008 service treatment record 
reveals that the Veteran reported that he may have had bilateral 
hydroceles or hernias as a child, but that he was unsure as to 
the true nature of his childhood problems.  Also, the October 
2008 report of medical history completed for separation from 
service indicates that the Veteran reported sinus blockage, 
pressure, and drainage every morning since 1990.

A Veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or manifest) 
evidence demonstrates that an injury or disease existed prior 
thereto and was not aggravated.  38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

The Veteran is certainly competent to report a history of nasal 
and scrotal symptoms prior to service.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  However, a Veteran's report 
of history, even when related by a medical professional, without 
an independent basis in the record, is insufficient to rebut the 
presumption of soundness.  Miller v. Brown, 11 Vet. App. 345 
(1998).  There is no other evidence of a pre-existing nasal or 
scrotal disability and the Veteran's March 2002 entrance 
examination was normal.  Therefore, he was presumed sound.  
38 U.S.C.A. § 1111.

The Veteran is competent to report nasal symptoms and testicular 
pain as well as a continuity of symptomatology.   See Jandreau, 
492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Furthermore, 
his reports are consistent with the evidence of record and there 
is nothing to explicitly contradict them.  Therefore, the Board 
finds that his reports are also credible.  As the Veteran was 
treated for nasal and testicular symptoms in service, he has been 
diagnosed as having current rhinitis and epididymitis, and there 
is evidence of a continuity of symptomatology since service, the 
criteria for service connection for the currently diagnosed 
rhinitis and epididymitis have been met.  38 U.S.C.A. §§ 1110, 
5107(b); 38 C.F.R. § 3.303.


Initial Ratings

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155.

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, 
especially with the more fully described grades of disabilities, 
that all cases will show all the findings specified.  Findings 
sufficiently characteristic to identify the disease and the 
disability therefrom, and above all, coordination of rating with 
impairment of function will, however, be expected in all 
instances.  38 C.F.R. § 4.21.  The medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of motion, 
VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45, pertaining to functional impairment.  The Court has 
instructed that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to be 
limited to muscles or nerves.  These determinations are, if 
feasible, to be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, incoordination, pain, or flare-ups. DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  

Lumbar Spine Strain

The Veteran's lumbar spine strain is currently rated under 
38 C.F.R. § 4.71a, DC 5237 as a lumbosacral strain.  Under the 
applicable criteria, a lumbar spine strain is evaluated under the 
general rating formula for rating diseases and injuries of the 
spine.  38 C.F.R. § 4.71a, DC 5237.  

Under the general rating formula, with or without symptoms such 
as pain, stiffness or aching in the area of the spine affected by 
residuals of injury or disease, the following ratings apply.  A 
10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees, but not greater than 
85 degrees; or, combined range of motion of the entire 
thoracolumbar spine greater than 120 
degrees, but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent rating is 
warranted for forward flexion of the thoracolumbar spine greater 
than 30 
degrees, but not greater than 60 degrees; or, combined range of 
motion of the thoracolumbar spine not greater than 120 degrees; 
or if there is muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
warranted if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine and a 100 
percent rating is warranted for ankylosis of the entire spine.  

Note 2 provides that the combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.

The January 2009 VA examination report reveals that the Veteran 
reported chronic lower back pain, but denied any radiation of the 
pain, numbness, or incontinence.  He had generalized stiffness to 
the lower back which was particularly more into the vertebral 
bodies.  His back symptoms were better during the early morning 
upon first waking up, but worsened after sitting up for 
approximately 30 minutes.  He denied any problems with walking, 
he denied taking any medications, his posture and gait were 
normal, and he did not use any assistive devices.  There was no 
impairment in occupation or activities of daily living.  Flare 
ups of pain occurred due to sitting and capacitation was not 
noted.

Examination of the lower back revealed adequate alignment and 
some slight tenderness which existed more into the vertebral 
bodies as opposed to the paravertebral areas.  There were no 
spasms.  Range of motion of the thoracolumbar spine was noted as 
forward flexion to 90 degrees, extension to 30 degrees, right and 
left lateral flexion both to 30 degrees, and right and left 
lateral rotation both to 30 degrees.  Forward flexion and 
extension remained the same after three repetitive motions.  No 
neurological abnormalities were noted, motor skills were intact, 
and triceps, biceps, patella, and Achilles reflexes were all 
intact.  A diagnosis of a slight lumbar strain was provided.

VA treatment reports dated in May 2009 indicate that the Veteran 
reported back pain.  Neurological examinations revealed that his 
gait was normal and that muscle strength and sensation were 
normal and symmetrical.

The evidence reflects that there is a lower back disability with 
pain.  The Veteran's lower back tenderness is contemplated by the 
10 percent rating under DC 5237.  During the January 2009 VA 
examination, he was able to perform forward flexion to 90 
degrees, extension to 30 degrees, right and left lateral flexion 
both to 30 degrees, and right and left lateral rotation both to 
30 degrees.  There were no muscle spasms, gait and spinal contour 
were normal, and there was no evidence of spinal ankylosis.  
Flare ups were reported.  Even considering pain, the evidence 
does not support assignment of a rating higher than 10 percent 
under DC 5237, as the evidence does not reflect that the Veteran 
experienced any muscle spasms, guarding, abnormal gait, or 
abnormal spinal contour, that there was any spinal ankylosis, or 
that the Veteran's pain was so disabling to actually or 
effectively result in flexion of the thoracolumbar spine greater 
than 30 degrees, but not greater than 60 degrees or combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees-the requirements for the next higher percent rating under 
the general rating formula.  Thus, entitlement to an initial 
rating higher than 10 percent under DC 5237 for a lumbar spine 
strain is not warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.71a, DC 5237.

Furthermore, there is no neurological impairment associated with 
the Veteran's lower back disability.  He denied any radiation of 
lower back pain, numbness, or incontinence during the January 
2009 VA examination.  No neurological abnormalities were noted 
during the examination, motor skills were intact, and triceps, 
biceps, patella, and Achilles reflexes were all intact.  Also, 
the May 2009 VA treatment reports reveal that muscle strength and 
sensation were normal and symmetrical.
 
Degenerative Joint Disease of the Left Elbow, Wrists, and Right 
Ankle

The Veteran's degenerative joint disease of the left elbow, 
wrists, and right ankle are currently rated under 38 C.F.R. 
§ 4.71a, DCs 5010-5206, 5010-5215, and 5010-5271, respectively.  
Hyphenated diagnostic codes are used when a rating under one code 
requires use of an additional diagnostic code to identify the 
basis for the rating assigned.  38 C.F.R. § 4.27 (2009).  Here, 
the use of DCs 5010-5206, 5010-5215, and 5010-5271 reflect that 
the Veteran's left elbow, bilateral wrist, and right ankle 
disabilities are rated as traumatic arthritis under DC 5010 and 
that the initial 10 percent ratings were assigned based on 
limitation of forearm flexion, limitation of motion of the 
wrists, and limitation of motion of the right ankle under DCs 
5206, 5215, and 5271, respectively.  However, as discussed below, 
the Veteran's limitation of motion of the left elbow and wrists 
are noncompensable under DCs 5206 and 5215, respectively.  
Therefore, only ratings under DC 5010 are appropriate for 
degenerative joint disease of the left elbow and wrists.

Traumatic arthritis is rated under the same diagnostic criteria 
as degenerative arthritis.  38 C.F.R. § 4.71a, DC 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the appropriate 
codes for the specific joint or joints involved.  If the 
limitation of motion is noncompensable, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, a 20 percent evaluation is merited for X-
ray evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  A 10 percent evaluation is merited for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  DC 5003.  

Left Elbow

Under DC 5206, a zero percent rating is warranted where minor 
forearm flexion is limited to 110 degrees, a 10 percent rating is 
warranted where minor forearm flexion is limited to 100 degrees, 
a 20 percent rating is warranted where minor forearm flexion is 
limited to 90 degrees, a 20 percent rating is also warranted 
where minor forearm flexion is limited to 70 degrees, a 30 
percent rating is warranted where minor forearm flexion is 
limited to 55 degrees, and a 40 percent rating is warranted where 
minor forearm flexion is limited to 45 degrees.  38 C.F.R. 
§ 4.71a, DC 5206.  

Under DC 5207, a 10 percent rating is warranted where minor 
forearm extension is limited to 45 degrees, a 10 percent rating 
is also warranted where minor forearm extension is limited to 60 
degrees, a 20 percent rating is warranted where minor forearm 
extension is limited to 75 degrees, a 20 percent rating is also 
warranted where minor forearm extension is limited to 90 degrees, 
a 30 percent rating is warranted where minor forearm extension is 
limited to 100 degrees, and a 40 percent rating is warranted 
where minor forearm extension is limited to 110 degrees.  
38 C.F.R. § 4.71a, DC 5207.

Under DC 5208, a 20 percent rating is warranted where minor 
forearm flexion is limited to 100 degrees and minor forearm 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5208.

The January 2009 VA examination report indicates that the Veteran 
is right-handed.  He reported that he did not have any general 
problems with the left elbow and he only experienced elbow 
discomfort when he lifted 80 pounds or greater.  He did not take 
any medications or use any assistive devices.  While he would 
have had difficulties performing strenuous laboring jobs due to 
his left elbow, there were no other functional impairments in 
occupation or activities of daily living.  He only experienced 
flare ups of left elbow symptoms when lifting heavy objects of 
greater than 80 pounds and he did not report any duration of such 
problems.  Also, instability and capacitation were not noted.

Examination of the elbow revealed no abnormalities.  Range of 
motion was noted as from 0 to 140 degrees with no problems.  
Supination and pronation were recorded as from 0 to 90 without 
abnormalities.  Range of motion was tested 3 times and remained 
unchanged after repetitive motion.  A bone scan revealed uptake 
that may have reflected old trauma or inflammatory changes.  
There were no other significant bony abnormalities.  A diagnosis 
of slight degenerative joint disease of the left elbow was 
provided.

The evidence reflects that there is a left elbow disability with 
evidence of degenerative arthritis and occasional discomfort.  
During the January 2009 VA examination, the Veteran was able to 
perform flexion to 140 degrees, extension to 0 degrees, and 
supination and pronation both to 90 degrees.  Flare ups were 
reported.  Overall, examination of the left elbow revealed no 
abnormalities.  Thus, the evidence does not support assignment of 
an initial compensable rating under DCs 5206, 5207, or 5208 as 
the evidence does not reflect that the Veteran's left elbow 
disability has resulted in flexion limited to 100 degrees, 
extension limited to 45 degrees, or flexion limited to 100 
degrees and extension limited to 45 degrees-the requirements for 
compensable ratings under DCs 5206, 5207, and 5208, respectively, 
based on limitation of motion.  Furthermore, examination of the 
left elbow did not reveal any pain on motion, swelling, or muscle 
spasms.  Therefore, an initial compensable rating for 
degenerative arthritis of the left elbow is not warranted.  38 
U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 
5010, 5206, 5207, 5208.

Furthermore, the Veteran is not entitled to ratings under DCs 
5205 or 5209-5213 as there is no evidence of ankylosis of the 
elbow, flail joint, joint fracture, nonunion of the radius and 
ulna, impairment of the ulna or radius, or impairment of 
supination and pronation.

Wrists

Under DC 5215, a 10 percent rating is warranted where palmar 
flexion of the minor wrist is limited in line with the forearm or 
where dorsiflexion is less than 15 degrees.  This is the maximum 
scheduler rating for limitation of wrist motion available under 
this diagnostic code.  38 C.F.R. § 4.71a, DC 5215.  A higher 
rating under DC 5214 requires evidence of ankylosis.

The January 2009 VA examination report reveals that the Veteran 
reported that he did not have reoccurring problems to the site of 
his in service left wrist surgery.  He experienced some 
generalized stiffness and tenderness to the site, particularly 
early in the morning.  He had more problems with the joint, 
particularly with any type of pushing or pulling.  The joint 
itself was slightly weaker than the right wrist joint.  He denied 
any swelling, locking, or giving way, and he did not use any 
medications or assistive devices.  While he had difficulty doing 
a laboring type of job, there were no other limitations of 
occupation or activities of daily living.  Flare ups of 
generalized stiffness occurred in the morning, but instability 
and capacitation were not noted.

As for the right wrist, the Veteran denied any swelling, locking, 
or giving way.  He experienced some stiffness in the early 
morning and experienced problems with the wrist after engaging in 
any physical training (e.g. pushups).  He did not use any 
medications or assistive devices and there were no impairments of 
occupation or activities of daily living.  Flare ups of pain 
occurred after performing pushups and lasted for approximately 24 
hours.  He was able to perform normal activities despite such 
flare ups, and instability and capacitation were not noted.

Examination of the wrists revealed no abnormalities.  There was 
no left wrist weakness and it appeared to have essentially the 
same strength as the right wrist.  Range of motion of the left 
wrist was recorded as flexion to 75 degrees, extension to 60 
degrees, and supination and pronation both to 90 degrees.  
Flexion and extension were repeated 3 times with no changes.  
Range of motion of the right wrist was recorded as flexion to 90 
degrees, extension to 70 degrees, and supination and pronation 
both to 90 degrees.  Range of motion was tested 3 times with no 
changes.  A bone scan revealed symmetric mildly increased uptake 
in the periarticular regions of the wrists.  There were no other 
significant bony abnormalities.  The left wrist had a 1 by 0.25 
inch scar at the base of the thumb.  There was a slight callous 
formation in the scar tissue, the scar was freely motile and 
slightly tender upon palpation, and no adhesions were noted.  
There were no ulcerations or skin breakdown and no limitations or 
disfigurement caused by the scar.  The Veteran was diagnosed as 
having slight degenerative joint disease of the wrists.

The evidence reflects that there is a bilateral wrist disability 
with pain, stiffness, tenderness, and limitation of motion of the 
left wrist.  The Veteran has also voiced subjective complaints of 
left wrist weakness.  There is no evidence of ankylosis of the 
wrists.  Where, as here, a Veteran is in receipt of the maximum 
schedular evaluation based on limitation of motion for the wrists 
and a higher rating requires ankylosis, the regulations 
pertaining to functional impairment (38 C.F.R. §§ 4.40, 4.45, 
4.59) are not for application.  See Johnston, 10 Vet. App. at 85.  
Initial 10 percent ratings have been assigned under DC 5010 on 
the basis of noncompensable limitation of bilateral wrist motion 
with X-ray evidence of arthritis.  As the evidence does not 
reflect that there is any ankylosis of the wrists, ratings in 
excess of 10 percent for degenerative arthritis of the wrists 
under DCs 5214 and 5215 are not warranted.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5003, 5010, 5214, 5215. 

The evidence reveals that the Veteran has a single tender scar 
associated with the in-service right wrist surgery.   The Board 
notes that on September 23, 2008, VA amended the criteria for 
evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
amendments, however, are only effective for claims filed on or 
after October 23, 2008, although a claimant may request 
consideration under the amended criteria.  In this case, the 
Veteran has not requested such consideration.  As his claim for 
service connection was received on October 21, 2008, the 
amendments are not applicable in this instance and will not be 
applied here.
 
Under the old criteria for rating scars, to warrant a compensable 
rating, a scar needs to involve the head, face or neck and have 
at least one character of disfigurement (DC 7800); be deep and 
nonlinear and cover an area of at least 6 square inches, but less 
than 12 square inches (DC 7801); be superficial and nonlinear and 
cover an area of 144 square inches or greater (DC 7802); be 
unstable or painful (DC 7804); or cause some limitation of the 
function of the part affected (DC 7805).  38 C.F.R. § 4.118, DCs 
7800-7805 (effective prior to October 23, 2008).

Under DC 7804, a 10 percent rating is warranted for a scar that 
is superficial and painful on examination.  38 C.F.R. § 4.118, DC 
7804.  The Veteran is competent to report symptoms of his right 
wrist disability, such as scar pain.  See Jandreau, 492 F.3d at 
1376-77; Buchanan, 451 F.3d at 1336.  As there is evidence of a 
single right wrist scar that was tender during the January 2009 
VA examination, a separate initial 10 percent rating for a right 
wrist scar under DC 7804 is warranted.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.118, DC 7804.   A higher rating is 
not warranted as the scar does not involve the head, face or 
neck, is not deep or nonlinear, and does not cause limitation of 
motion.  38 C.F.R. § 4.118, DCs 7800-7805.

Right Ankle

Under DC 5271, a 10 percent rating is warranted for moderate 
limitation of ankle motion and a 20 percent rating is warranted 
for marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 
5271.  The terms "moderate" and "marked" are not defined in VA 
regulations, and the Board must arrive at an equitable and just 
decision after having evaluated the evidence.  38 C.F.R. § 4.6 
(2009).  

Normal ranges of ankle motions are 0 to 20 degrees for 
dorsiflexion and 0 to 45 degrees for plantar flexion.  38 C.F.R. 
§ 4.71, Plate II (2009).  

The January 2009 VA examination report indicates that the Veteran 
underwent right ankle surgery in 2005 due to a fracture.  He 
reported that there was no swelling, giving way, or locking of 
the ankle.  There was some soreness high into the ankle and he 
experienced some generalized stiffness in the morning and some 
tenderness with ambulation.  He denied any additional ankle 
problems, did not use any medications or assistive devices, and 
his gait was normal.  The ankle disability would have caused 
impairment with strenuous types of employment, but would not have 
prevented him from being employable.  No flare ups were reported 
and instability and capacitation were not noted.

Range of ankle motion was recorded as dorsal flexion to 15 
degrees, plantar flexion to 40 degrees, and inversion and 
eversion both to 25 degrees.  Some tenderness was noted high into 
the ankle, but there no other abnormalities.  A bone scan 
revealed some increased intake at the distal right fibula, which 
was most likely degenerative joint disease.  There were some 
surgical scars on the medial aspect of the right ankle which 
measured 3.5 by 0.5 inches and 1 by 2 inches, with the second 
scar having approximately a 0.5 inch depression.  The lateral 
aspect of the ankle had a 1 by 0.5 inch scar with a slight 
discoloration and a 4.5 by 0.5 inch scar with a very slight 
depression.  There was a slight callous formation noted in the 
scar tissue, the scars were freely motile and slightly tender 
upon palpation, and no adhesions were noted.  There were no 
ulcerations or skin breakdown, no limitations caused by the 
scars, and no disfigurement.  The Veteran was diagnosed as having 
a right ankle scar and slight degenerative joint disease of the 
right ankle.

The evidence reflects that there is a right ankle disability with 
tenderness, stiffness, and slight limitation of motion.  During 
the January 2009 VA examination, the Veteran was able to perform 
dorsal flexion to 15 degrees, plantar flexion to 40 degrees, and 
inversion and eversion both to 25 degrees.  Furthermore, he was 
diagnosed as having "slight" degenerative joint disease of the 
right ankle.  Flare ups have not been reported.  Even considering 
pain, the evidence does not reflect more than moderate limitation 
of right ankle motion, as there was only a 5 degree loss of 
dorsiflexion and plantar flexion.  Therefore, the Veteran can be 
said to have the equivalent of no more than moderate limitation 
of right ankle motion.  Hence, a rating higher than 10 percent 
for degenerative joint disease of the right ankle under DC 5271 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(b);  38 C.F.R. 
§§ 4.7, 4.71a, DCs 5003, 5010, 5271.  

Furthermore, the Veteran is not entitled to higher ratings under 
DCs 5270 or 5272-5274 as there is no evidence of ankylosis of the 
ankle or subastragalar or tarsal joint, malunion of the os calcis 
or astragalus, or astragalectomy.

The evidence reveals that the Veteran has several tender scars 
associated with the in-service right ankle surgery.  The Veteran 
is competent to report symptoms of his right ankle disability, 
such as scar pain.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 
451 F.3d at 1336.  As there is evidence of right ankle scars that 
were tender during the January 2009 VA examination, a separate 
initial 10 percent rating for right ankle scars under DC 7804 is 
warranted.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 
4.118, DC 7804.  A higher rating is not warranted as the scars do 
not involve the head, face or neck, are not deep or nonlinear, 
and do not cause limitation of motion.  38 C.F.R. § 4.118, DCs 
7800-7805.
 
Extraschedular

Pursuant to 38 C.F.R. § 3.321(b)(1), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the case 
"presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1).  The question of an extraschedular rating is a 
component of a claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not 
assign an extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by the 
claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of a claimant's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  Thun v. Peake, 22 
Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 
1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

There has been no allegation or evidence of exceptional factors 
in this appeal.  The symptoms of the Veteran's disabilities are 
pain and stiffness of the lower back and wrists, left elbow 
discomfort, right ankle soreness, limitation of motion of the 
lower back, left wrist, and right ankle, left wrist weakness, and 
tender scars on the right wrist and right ankle.  These symptoms 
are contemplated by the rating criteria.  Thus, referral for 
consideration of an extraschedular evaluation is not warranted.  
38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Purposes Based on Individual 
Unemployability (TDIU)

The Court has held that entitlement to a TDIU is an element of 
all appeals for a higher initial rating.  Rice v. Shinseki, 
22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a 
Veteran: (1) submits evidence of a medical disability; (2) makes 
a claim for the highest rating possible; and (3) submits evidence 
of unemployability.  See Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001) & Jackson v. Shinseki, 587 F.3d 1106, 1109-10 
(2009) (holding that an inferred claim for a TDIU is raised as 
part of an increased rating claim only when the Roberson 
requirements are met).  

In this case, the Veteran was discharged from service in October 
2008.  The January 2009 VA examination report reveals that the 
Veteran reported that he was planning on going back to school.  
During the March 2010 hearing, the Veteran's representative 
testified that the Veteran was a student at Missouri State 
University and that he was studying to be a teacher.  As there is 
no evidence of unemployability, the question of entitlement to a 
TDIU is not raised under Roberson and Rice.


ORDER

Service connection for rhinitis is granted.

Service connection for a testicular disability is granted.

An initial rating higher than 10 percent for a lumbar spine 
strain is denied.

An initial compensable rating for degenerative joint disease of 
the left elbow is denied.

An initial rating higher than 10 percent for degenerative joint 
disease of the right wrist is denied.

An initial rating higher than 10 percent for degenerative joint 
disease, post operative closed reduction internal fixation of the 
left wrist is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate initial 10 percent rating for a left wrist 
surgical scar is granted, effective October 8, 2008.

An initial rating higher than 10 percent for degenerative joint 
disease, post operative open reduction internal fixation of the 
right ankle is denied.

Subject to the law and regulations governing payment of monetary 
benefits, a separate initial 10 percent rating for right ankle 
surgical scars is granted, effective October 8, 2008.


REMAND

The Veteran was afforded a VA examination for tinea pedis of the 
left foot in January 2009.  The examination report reveals that 
he reported that he experienced a reoccurring rash to the feet.  
The rash was particularly worse during the summer and he reported 
generalized itching.  The examiner who conducted the examination 
noted that since the examination did not take place during the 
summer, there was no skin abnormality noted at the time of the 
examination.  The Veteran was diagnosed as having reoccurring 
tinea pedis.

During the March 2010 hearing, the Veteran testified that he 
experienced one flare up of his skin disability each month and 
that he used prescription medication for the disability.

When a claimant's medical history indicates that his disability 
undergoes periods of remission and recurrence, VA is required to 
provide a medical examination during the period of recurrence in 
order to provide a proper disability rating.  Ardison v. Brown, 6 
Vet. App. 405, 407.  In Ardison the Court found that an 
examination during the remission phase of the disability did not 
"accurately reflect the elements of the present disability."  
Id.

In light of the Court's holding in Ardison, as the January 2009 
VA examination was apparently conducted during a period of 
remission of the Veteran's skin disability, and as the Veteran 
specifically identified certain periods when he experienced flare 
ups of the disability (i.e. during the summer, once a month), the 
January 2009 VA examination is inadequate and a new examination 
is required to attempt to more accurately assess the current 
severity of the Veteran's service-connected tinea pedis of the 
left foot.

VA regulations provide that where an examination report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes.  
38 C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (2009).  Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination."  Goss v. Brown, 9 Vet. 
App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected tinea 
pedis of the left foot.  All indicated 
tests and studies should be conducted.  The 
agency of original jurisdiction (AOJ) 
should coordinate with the Veteran to 
attempt to schedule the VA examination at a 
time when his skin disability is 
symptomatic.

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report the percentage 
of the Veteran's entire body and the 
percentage of the Veteran's exposed areas 
affected by the skin disability.  The 
examiner should also note any systemic 
therapy that has been provided for the 
Veteran's skin disability during the past 
12 month period and the frequency and 
duration of any such treatment.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

2.  Then readjudicate the appeal.  If any 
benefit on appeal remains denied, the AOJ 
should issue a supplemental statement of 
the case.  Thereafter, the case should be 
returned to the Board, if in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


